Title: Patrick Gibson to Thomas Jefferson, 4 May 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 4th May 1813
          I wrote to you by last mail, inclosing for your signature and that of Mr Randolph a bill of Sale for Mazzei’s two lots,
			 which deed you will observe has been drawn by Mr Marshall upon the presumption that Mr Mazzei is a citizen of the U. States, of this fact however Mr Taylor  will be obliged to you for information as upon that alone depends the validity of the transfer—Having been offer’d 6$ cash for flour I was induced to make a sale, in which I have included rather more than the half of yours say 195 bls: Srf: 23 fine 1 str: & 2 cross middlings leaving on hand 200 bls: of Srfine—Mr Randolph has paid me $805.12 on your account—with great
			 respect
          Your obt ServtPatk Gibson
        